        Case 1:20-cv-00405-JCH-LF Document 48 Filed 12/01/20 Page 1 of 8




                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

JOSEPH F. BEHOUNEK,

               Plaintiff,

v.                                                                  1:20-cv-00405-JCH-LF

MICHELLE LUJAN GRISHAM,
individually and doing business as Governor
of the State of New Mexico, and
the STATE OF NEW MEXICO,

               Defendants.

             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION
              ON DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                      BASED ON QUALIFIED IMMUNITY

       THIS MATTER comes before the Court on Defendant Michelle Lujan Grisham’s Motion

for Summary Judgment No. 1: Dismissal of Plaintiff’s First, Fourth, Fifth, Eighth, Ninth, and

Fourteenth Amendment Claims Based on Qualified Immunity, filed on July 31, 2020. Doc. 38.

Plaintiff Joseph F. Behounek filed a response on August 7, 2020. Doc. 40. Defendants 1 did not

deem it necessary to file a reply, and they filed a Notice of Completion of Briefing on August 20,

2020. Doc. 43. Senior United States District Judge Judith Herrera referred this matter to me for

a recommended disposition pursuant to 28 U.S.C. §§ 636(b)(1)(B) and (b)(3). Doc. 33. Having

reviewed the briefing and the relevant law, and being fully informed of the premises, I

recommend that the Court GRANT defendants’ motion for summary judgment.




1
  The motion was filed on behalf of “Governor Michelle Lujan Grisham, individually and on
behalf of the State of New Mexico.” Doc. 38 at 1. Defendants further affirmed that the motion
was filed “on behalf of all Defendants.” Doc. 45 at 2. However, defendants limit their argument
to the defense of qualified immunity, which is only available to officials sued in their individual
capacities. Cox v. Glanz, 800 F.3d 1231, 1239 n.1 (10th Cir. 2015).
        Case 1:20-cv-00405-JCH-LF Document 48 Filed 12/01/20 Page 2 of 8




    A. Background

        Mr. Behounek filed his Amended Complaint on May 3, 2020, alleging that the public

health orders issued by Governor Lujan Grisham during the Covid-19 pandemic violated his civil

and constitutional rights. Doc. 11. Mr. Behounek alleges that these public health orders violate

his rights under the First, Fourth, Fifth, Eighth, Ninth, and Fourteenth Amendments of the United

States Constitution. Id. ¶¶ 33–44. He further alleges that these public health orders violate the

New Mexico Constitution and various New Mexico statutes. Id. ¶¶ 26, 27, 31, 48, 49.

        In his Amended Complaint, Mr. Behounek sues Governor Lujan Grisham in both “her

individual and official capacity.” Doc. 11 at 2. In their motion for summary judgment (Doc.

38), defendants limit their argument to the defense of qualified immunity, which is only available

to officials sued in their individual capacities. Cox v. Glanz, 800 F.3d 1231, 1239 n.1 (10th Cir.

2015) (The defense of qualified immunity “is available only in suits against officials sued in their

personal capacities, not in suits against . . . officials sued in their official capacities.”).

Defendants do not address Mr. Behounek’s official capacity claims in their motion. 2 The Court,



2
 The state may be entitled to sovereign immunity on some or all of Mr. Behounek’s official
capacity claims, but defendants have not raised the defense of sovereign immunity in this
motion. See Collins v. Daniels, 916 F.3d 1302, 1315 (10th Cir.), cert. denied, 140 S. Ct. 203,
205 (2019), reh’g denied, 140 S. Ct. 567 (2019) (internal citations and alternations omitted):

                Per the Eleventh Amendment, “[s]tates may not be sued in federal court
        unless they consent to it in unequivocal terms or unless Congress, pursuant to a
        valid exercise of power, unequivocally expresses its intent to abrogate the
        immunity.” Muscogee (Creek) Nation, 611 F.3d at 1227. “This prohibition
        encompasses suits . . . against state officials acting in their official capacities.” Id.
        But, “[u]nder Ex parte Young[, 209 U.S. 123, 28 S. Ct. 441, 52 L. Ed. 714
        (1908)], a plaintiff may avoid the Eleventh Amendment’s prohibition on suits
        against states in federal court by seeking to enjoin a state official from enforcing
        an unconstitutional statute.” Cressman v. Thompson, 719 F.3d 1139, 1146 n.8
        (10th Cir. 2013).

                                                     2
        Case 1:20-cv-00405-JCH-LF Document 48 Filed 12/01/20 Page 3 of 8




therefore, limits its analysis to Mr. Behounek’s claims against Governor Lujan Grisham in her

individual capacity.

   B. Discussion

       Governor Lujan Grisham argues that she is entitled to dismissal of Mr. Behounek’s First,

Fourth, Fifth, Eighth, Ninth, and Fourteenth Amendment claims based on qualified immunity.

See Doc. 38. Rule 56 of the Federal Rules of Civil Procedure states: “The court shall

grant summary judgment if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a).

       Summary judgment motions involving a qualified immunity defense are decided

somewhat differently than other summary judgment motions. See Romero v. Fay, 45 F.3d 1472,

1475 (10th Cir. 1995). “When a defendant raises the qualified immunity defense on summary

judgment, the burden shifts to the plaintiff to meet a strict two-part test.” Nelson v. McMullen,

207 F.3d 1202, 1206 (10th Cir. 2000). This is a heavy burden for the plaintiff. Medina v. Cram,

252 F.3d 1124, 1128 (10th Cir. 2001) (citing Albright v. Rodriguez, 51 F.3d 1531, 1534 (10th

Cir. 1995)). “‘First, the plaintiff must demonstrate that the defendant’s actions violated a

constitutional or statutory right. Second, the plaintiff must show that the constitutional or

statutory rights the defendant allegedly violated were clearly established at the time of the

conduct at issue.’” Nelson, 207 F.3d at 1206 (quoting Albright, 51 F.3d at 1534–35). The Court

will grant qualified immunity if the plaintiff fails to meet either part of the qualified immunity

test. Smith v. Cochran, 339 F.3d 1205, 1211 (10th Cir. 2003) (internal quotation marks omitted).

The Court need not address the two-part qualified immunity test in order; it has discretion to

decide either prong first. Pearson v. Callahan, 555 U.S. 223, 236 (2009). “If, and only if,” the

plaintiff establishes both elements of the qualified immunity test does a defendant then bear the

                                                  3
        Case 1:20-cv-00405-JCH-LF Document 48 Filed 12/01/20 Page 4 of 8




traditional burden of showing “‘that there are no genuine issues of material fact and that he or

she is entitled to judgment as a matter of law.’” Nelson, 207 F.3d at 1206 (quoting Albright, 51

F.3d at 1535)). In other words, although the court “review[s] the evidence in the light most

favorable to the nonmoving party, the record must clearly demonstrate the plaintiff has satisfied

his heavy two-part burden; otherwise, the defendants are entitled to qualified immunity.”

Medina, 252 F.3d at 1128 (citation omitted).

       In her motion for summary judgment, Governor Lujan Grisham argues that “[u]nder the

clearly established law, the Governor’s Executive Order 2020-004 (declaring a public health

emergency and invoking the powers provided by the All Hazard Emergency Management Act

and the Emergency Licensing Act), and all the subsequent Orders flowing therefrom are a lawful

exercise of her authority.” Doc. 38 at 10. She further argues that Mr. Behounek cannot show

that the executive orders violate his clearly established rights under the First, Fourth, Fifth,

Eighth, Ninth, or Fourteenth Amendment. Id. at 10–27. Governor Lujan Grisham therefore asks

the Court to dismiss Mr. Behounek’s lawsuit on the basis of qualified immunity. Id.

       Because Governor Lujan Grisham raises a defense of qualified immunity, the burden

shifts to Mr. Behounek to “meet a strict two-part test” of showing both that Governor Lujan

Grisham’s actions “violated a constitutional or statutory right” and that those constitutional or




                                                  4
        Case 1:20-cv-00405-JCH-LF Document 48 Filed 12/01/20 Page 5 of 8




statutory rights were “clearly established at the time of the conduct at issue.” 3 Nelson, 207 F.3d

at 1206. Mr. Behounek’s response fails to meet his burden of proof on either part of this test. 4

       Mr. Behounek is a pro se litigant, and the Court therefore reviews his “pleadings and

other papers liberally and hold[s] them to a less stringent standard than those drafted by

attorneys.” Trackwell v. U.S. Gov’t, 472 F.3d 1242, 1243 (10th Cir. 2007). Nevertheless, it is

not “the proper function of the district court to assume the role of advocate for the pro se

litigant.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). A “broad reading” of a pro se

plaintiff’s filings “does not relieve the plaintiff of the burden of alleging sufficient facts on which

a recognized legal claim could be based.” Id. Pro se parties must “follow the same rules of

procedure that govern other litigants.” Nielsen v. Price, 17 F.3d 1276, 1277 (10th Cir. 1994)

(internal quotation marks and citations omitted). Even a broad and liberal reading of Mr.

Behounek’s response reveals no effort to meet his burden of proof on either prong.

       In Rojas v. Anderson, 727 F.3d 1000, 1003 (10th Cir. 2013), the Tenth Circuit held that

defendants were entitled to qualified immunity where “[p]laintiff made little, if any, attempt to



3
 “A clearly established right is one that is sufficiently clear that every reasonable official would
have understood that what he is doing violates that right. We do not require a case directly on
point, but existing precedent must have placed the statutory or constitutional question beyond
debate. Put simply, qualified immunity protects all but the plainly incompetent or those who
knowingly violate the law.” Mullenix v. Luna, 577 U.S. 7, 11 (2015) (internal citations and
quotations omitted).
4
  Mr. Behounek states that “[c]ertain undisputed material facts in defendant[’]s motion will be
disputed during oral arguments at a hearing.” Doc. 40 at 2. “What Plaintiff fails to comprehend,
however, is that it is ‘[i]f, and only if,’ he satisfies his two-part burden that Defendants ‘then bear
the traditional burden of the movant for summary judgment—showing that there are no genuine
issues of material fact and [they are] entitled to judgment as a matter of law.’” Rojas v.
Anderson, 727 F.3d 1000, 1004–05 (10th Cir. 2013) (footnote omitted and emphasis removed).
In addition, whether to hold a hearing is at the discretion of the Court. See D.N.M.LR-Civ.
7.6(a) (“Unless otherwise ordered by the Court, however, all motions will be decided on the
briefs without a hearing.”).
                                                      5
        Case 1:20-cv-00405-JCH-LF Document 48 Filed 12/01/20 Page 6 of 8




meet his ‘heavy two-part burden,’” failed to discuss how defendants’ actions violated his

constitutional rights, failed to discuss whether the rights at issue were clearly established, and

provided no relevant case citations. In Smith v. McCord, 707 F.3d 1161, 1162 (10th Cir. 2013),

because plaintiff “didn’t even try to meet” his burdens of proof, the Tenth Circuit found the

district court’s grant of summary judgment based on qualified immunity “inexorabl[e]” and

“unassailable.” As in Rojas and Smith, Mr. Behounek’s response contains no discussion of how

defendant’s actions violated his constitutional rights, fails to discuss whether the rights at issue

were clearly established, and contains no relevant case citations. 5 See Doc. 40. Because Mr.

Behounek fails to meet his burden of proof on either prong, I recommend the Court grant

defendants’ motion for summary judgment based on qualified immunity. I recommend the Court

dismiss Mr. Behounek’s claims of First, Fourth, Fifth, Eighth, Ninth, and Fourteenth

Amendment violations against Governor Lujan Grisham individually.

       Defendants’ motion does not address Mr. Behounek’s state law claims. See Doc. 11 at ¶¶

26, 27, 31, 48, 49. These, like Mr. Behounek’s official capacity claims, remain.

       Defendants also do not address Mr. Behounek’s claim that Governor Lujan Grisham

violated 18 U.S.C. § 242. Doc. 11 at 9, ¶ 45. Nevertheless, I recommend that the Court dismiss

this claim with prejudice. It is well-settled that 18 U.S.C. § 242 is a criminal statute and does not

confer a private right of action on individuals. See Houck v. Gurich, 515 F. App’x 724, 724–25

(10th Cir. 2013) (affirming dismissal of complaint because 18 U.S.C. § 242 provides no private

right of action); Henry v. Albuquerque Police Dept., 49 F. App’x 272, 273 (10th Cir. 2002)



5
  Mr. Behounek references two cases which discuss qualified immunity in general, see Doc. 40,
but these cases do not show Governor Lujan Grisham’s actions “violated a constitutional or
statutory right” or that those constitutional or statutory rights were “clearly established at the
time of the conduct at issue.” Nelson, 207 F.3d at 1206.
                                                    6
        Case 1:20-cv-00405-JCH-LF Document 48 Filed 12/01/20 Page 7 of 8




(affirming dismissal of claims arising under 18 U.S.C. §§ 241 and 242 for failure to state a

claim); see also Newcomb v. Ingle, 827 F.2d 675, 676 n.1 (10th Cir. 1987) (noting that claim

under 18 U.S.C. § 241 is defective on its face because it “is a criminal statute prohibiting acts of

conspiracy against the rights of citizens, and it does not provide for a private civil cause of

action”).

       Finally, Defendants make a cursory request in their motion for summary judgment for

attorney’s fees and costs. Doc. 38 at 28. The United States Supreme Court has held that 42

U.S.C. § 1988 authorizes an attorney’s fee award to a prevailing defendant, but only upon a

finding that “the plaintiff’s action was frivolous, unreasonable, or without foundation.” Fox v.

Vice, 563 U.S. 826, 833 (2011) (quoting Christiansburg Garment Co. v. EEOC, 434 U.S. 412,

421 (1978)). Defendants have made no argument to support their attorney’s fee request. I

therefore recommend that the Court deny Defendants’ request for attorney’s fees.

       A prevailing party is nonetheless entitled to costs other than attorney’s fees under Federal

Rule of Civil Procedure 54(d)(1). However, I recommend that the Court deny the motion to

assess costs without prejudice, as Defendants have not adhered to the District of New Mexico

Local Rule 54.1, which provides that a motion to tax costs must be filed and served within 30

days of entry of judgment and include an itemized cost bill and an affidavit. See D.N.M.LR-Civ.

54.1. I recommend that the Court entertain a motion for costs when that issue is properly before

it.




                                                  7
       Case 1:20-cv-00405-JCH-LF Document 48 Filed 12/01/20 Page 8 of 8




   C. Conclusion

   For the reasons explained above, I recommend that the Court:

       1. GRANT Governor Michelle Lujan Grisham’s Motion for Summary Judgment (Doc.
          38) and dismiss with prejudice all claims of First, Fourth, Fifth, Eighth, Ninth, and
          Fourteenth Amendment violations against Governor Lujan Grisham individually;

       2. DISMISS with prejudice plaintiff’s claim under 18 U.S.C. § 242 for failure to state a
          claim upon which relief can be granted; and

       3. DENY Defendants’ request for attorney’s fees.

THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF SERVICE of
a copy of these Proposed Findings and Recommended Disposition they may file written
objections with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1). Written
objections must be both timely and specific. United States v. One Parcel of Real Prop., With
Buildings, Appurtenances, Improvements, & Contents, Known as: 2121 E. 30th St., Tulsa,
Oklahoma, 73 F.3d 1057, 1060 (10th Cir. 1996). A party must file any objections with the
Clerk of the District Court within the fourteen-day period if that party wants to have
appellate review of the proposed findings and recommended disposition. Failure to file
timely and specific objections will result in waiver of de novo review by a district or
appellate court. In other words, if no objections are filed, no appellate review will be
allowed.



                                                           ____________________________
                                                           Laura Fashing
                                                           United States Magistrate Judge




                                               8
